DETAILED ACTION
	This office action is response to communications for Application No. 15/847,081 filed on 06/21/2021.
Claims 1-3, 5-7, 9-12, 14-16, and 18-20 have been amended.
Accordingly, 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2021 has been entered.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene. 

Regarding Claim 1, Chrysler discloses a method comprising: 
Chrysler, [Page 13-14], “Two of the scenarios were nighttime scenes that presented pedestrians walking on the shoulder of the road in the same direction of travel as passing cars.” An additional goal of the study was to manipulate driver expectation of the presence of pedestrians to assess its influence on driver response time.” [Page 14] “We tried to manipulate driver eye gaze by placing other animated and static objects in the scene along the approach to a pedestrian event. These objects included clusters of other pedestrians walking or talking, emergency vehicles, stopped vehicles, and animals.”) based on a path specification (Chrysler, [Page 15], “One other design decision we made was to keep the path and speed of the pedestrian constant (after initial startup). Though our software supports trigger-based changes in path and speed, these were controlled to simplify the experimental design.” [Page 14, Table 1, “Pedestrian Movement”]), a behavior specification (Chrysler, [Page 13], “Additional modeling efforts based on the naturalistic data set included road condition and pedestrian behavior as additional factors (Tian et al. 2014).” [Page 14], “In order to reduce predictability of pedestrian behavior, half of the pedestrians crossed from the driver’s left and half crossed from the right.”), and variable data that describes one or more variables that are inputted by a user (Chrysler, [Page 14], “Many factors of a crash scenario could be manipulated and/or controlled in a simulator study and the research team examined crash patterns and previous taxonomies of crash types to prioritize the variables. Table 1 presents the variables considered in decision making about scenario design and control.”), wherein each virtual pedestrian in the set of virtual pedestrians is associated with a unique combination of the path specification, the behavior specification, and the variable data (Chrysler, [Page 14], “We tried to manipulate driver eye gaze by placing other animated and static objects in the scene along the approach to a pedestrian event. These objects included clusters of other pedestrians walking or talking, emergency vehicles, stopped vehicles, and animals.” [Page 15], “The time to arrival at this point varies based on the roadway geometry of each pedestrian event location and ranged from 3.5 to 11 s.” – Examiner’s Note: Table 1 disclose factors considered in scenario development, which include pedestrian movements and characteristics for each pedestrian, which under the broadest reasonable interpretation, represents each virtual pedestrian in the set of virtual pedestrians is associated with unique data.);
executing a digital simulation that includes the set of virtual pedestrians crossing an intersection and a virtual vehicle responding to the set of virtual pedestrians crossing the intersection (Chrysler, [Page 14], “We accomplished this by providing (or not providing) roadway cues to pedestrian activity such as advance crosswalk warning signs, crosswalk roadway markings, intersections, sidewalks, and other pedestrian activity in the vicinity.” [Page 14, Table 1], “Parallel, crossing, near or far side of intersections” Figs. 1-3]), wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle (Chrysler, [Page 14, Table 1], “Vehicle class, age, mechanical condition, presence of ADAS systems.” [Page 16], “The results of this study will inform a computational model of driver response that can be used to evaluate advanced driver assistance systems such as forward collision and pedestrian detection and warning systems. By understanding the range of drivers’ responses under a wide variety of roadway environments and crash trajectories, warning timing and automatic braking algorithms can be developed and evaluated.”) to protect the set of virtual pedestrians when responding to the set of virtual pedestrians crossing the intersection (Chrysler, [Page 16], “The results of this study will inform a computational model of driver response that can be used to evaluate advanced driver assistance systems such as forward collision and pedestrian detection and warning systems. By understanding the range of drivers’ responses under a wide variety of roadway environments and crash trajectories, warning timing and automatic braking algorithms can be developed and evaluated.”).

Chrysler does not expressly disclose the limitations, “determining that the virtual ADAS system did not perform in compliance with a design specification; and determining a recommendation for modifying a design of the virtual ADAS system.”
(Greene, [0039], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage. It is left to the specialized assessor to perform accurate risk assessment at a higher computational cost” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0150-151], “The specialized assessor operates on a specific scenario, that is, it assumes that the models given are correct.”– Examiner’s Note: Greene discloses a risk assessment technique for the collision system (ADAS). Further Greene discloses the ability to re-design the system using existing models based on the assessment.); and 
determining a recommendation for modifying a design of the virtual ADAS system (Greene,  [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system… It is possible to plug in fixed, a priori models. It is also possible to use training data and statistical learning to improve the models before plugging them into the system. Furthermore, it is possible to improve the models dynamically when the system is running.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast.” – Examiner’s Note: Greene discloses risk assessment techniques including dynamic model-based approaches to improve the collision system, which under the broadest reasonable interpretation, represents determining recommends for modifying the design of the ADAS system. The applicant states “recommendation data” describes one or more recommendations to improve the system, [0142], “At step 316, recommendation data is generated based on the analysis of the performance of the virtual ADAS system. The recommendation data describes one or more recommendations for improving the performance of the virtual ADAS system.”).
Chrysler and Greene are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Greene’s design of “determining that the virtual ADAS system did not perform in compliance with a design specification and determining a recommendation for modifying a design of the virtual ADAS system” to improve the assistance system to avoid collisions with pedestrians (Greene, [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver. In one embodiment, the specialized assessor seeks to infer the driver's alertness from the vehicle history data.”).

Regarding Claim 10, Chrysler and Greene discloses a computer program product comprising a non-transitory memory storing computer-executable code that (Greene, [0045], “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium.”), when executed by a processor (Greene, [0224], “A computer system 2302 includes a processor 2304, a memory 2306, and a storage device 2308.”). 
Refer to the rejection for Claim 1 which contains similar limitations and subject matter.Page 4 of 13

Regarding Claim 20, Chrysler and Greene discloses a system comprising: 
a processor (Greene, [0224], “ A computer system 2302 includes a processor 2304, a memory 2306, and a storage device 2308”) communicatively coupled to a display (Greene, [0204], “Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display.”) and a non-transitory memory (Greene, [0045], “The data structures and code described in this detailed description are typically stored on a computer-readable storage medium.”), wherein the processor is operable to execute computer code stored in the non-transitory memory and the computer code is operable.
Refer to the rejection for Claim 1 which contains similar limitations and subject matter.Page 4 of 13
Page 4 of 13Atty. Dkt. No. T1834.10216US01IP-A-3431
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Nygaard et al. (U.S. Patent No. 9,836,895 B1) hereinafter Nygaard, in further view of Joueiai et al. (Non-Patented Literature, “SUMO 2016 – Traffic, Mobility, and Logistics”) hereinafter Joueiai.

	Regarding Claim 2, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations. 
	However, Nygaard discloses wherein the path specification describes a path constraint of a virtual pedestrian of the set of the virtual pedestrians within the digital simulation (Nygaard, [Col. 3, Lines 5-14], “A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location. The path may also include information about the speed of the object (accelerating, decelerating, both at different times, etc.). Another example of a path may include a series of locations as opposed to only two. Again this type of path would also include information about the speed of the object.” [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.” – Examiner’s Note: Under the broadest reasonable interpretation, Nygaard discloses a linear path between two geographic locations, which represents a path constraint. Further, Nygaard discloses a path may include a series of locations, which also represents a path constraint. Furthermore, Nygaard discloses the behavior plan may define a path position including location, heading, and acceleration value, which also represents a path constraint.) (Examiner’s Note: This limitation will be disclosed by Joueiai). 
	Chrysler, Greene, and Nygaard are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nygaard’s design of “wherein the path specification describes a path constraint of a virtual pedestrian of the set of the virtual pedestrians within the digital simulation” to determine a path for each pedestrian in the simulation (Nygaard, [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).

	Chrysler, Greene, and Nygaard does not expressly disclose the limitation, “the variable data includes a number of virtual pedestrians to be generated”.
	However, Joueiai discloses the variable data includes a number of virtual pedestrians to be generated (Joueiai, [Page 54], “An important aspect when integrating different simulators is to define a common representation of the involved entities (e.g. vehicles, pedestrians, etc.). In HLA this is achieved by the Federation Object Model (FOM), which defines how each entity or object is represented (e.g. a vehicle is defined by an identifier, its current speed, its current position, etc.). Each micro simulator wrapper is then in charge of converting the specific representation of objects in the simulator into the FOM representation.”).
	Chrysler, Greene, Nygaard, and Joueiai are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Joueiai’s design of “the variable data includes a number of virtual pedestrians to be generated” to specify how many pedestrians will be included in the simulation (Joueiai, [Page 54], “An important aspect when integrating different simulators is to define a common representation of the involved entities (e.g. vehicles, pedestrians, etc.). In HLA this is achieved by the Federation Object Model (FOM), which defines how each entity or object is represented (e.g. a vehicle is defined by an identifier, its current speed, its current position, etc.). Each micro simulator wrapper is then in charge of converting the specific representation of objects in the simulator into the FOM representation.”).

Regarding Claim 11, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 2 which contains similar limitations and subject matter.Page 4 of 13

	Claims 3, 5-7, 9, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Nygaard et al. (U.S. Patent No. 9,836,895 B1) hereinafter Nygaard.

	Regarding Claim 3, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations.

	how often a virtual pedestrian of the set of virtual pedestrians changes direction while crossing the intersection (Nygaard, [Col. 3, Lines 25-31], “As an example, the fictitious sensor data may include information such as location, direction, speed, physical characteristics (size, shape, etc.) for each virtual object at a series of different times (t=0, 1, 2, . . . n) when the autonomous vehicle would interact with the virtual object given the locations of the autonomous vehicle and the virtual object.” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.”);
	a distance traveled by the virtual pedestrian between two successive directional changes while crossing the intersection (Nygaard, [Col. 3, Lines 25-31], “As an example, the fictitious sensor data may include information such as location, direction, speed, physical characteristics (size, shape, etc.) for each virtual object at a series of different times (t=0, 1, 2, . . . n) when the autonomous vehicle would interact with the virtual object given the locations of the autonomous vehicle and the virtual object.” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.”);
	a start region for the virtual pedestrian to begin their crossing of the intersection and an end region for the virtual pedestrian to end their crossing of the intersection (Nygaard, [Col. 3, Lines 25-31], “As an example, the fictitious sensor data may include information such as location, direction, speed, physical characteristics (size, shape, etc.) for each virtual object at a series of different times (t=0, 1, 2, . . . n) when the autonomous vehicle would interact with the virtual object given the locations of the autonomous vehicle and the virtual object.” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.”); and
	a crosswalk area at the intersection where the virtual pedestrian crosses the intersection (Nygaard, [Col. 8, Lines 57-64], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630.” [Col. 9, Lines 22-26], “FIG. 9 depicts the fictitious sensor data at a second time in the scenario. At the second time, the vehicle 100 is almost at the crosswalk 630, the virtual pedestrian 850 has moved approximately halfway across the crosswalk 630, and the virtual car 860 has fully entered the intersection 602.”), wherein the crosswalk area includes a crosswalk and area proximate to the crosswalk where the virtual pedestrian crosses the intersection to model illegal behavior (Nygaard, [Col. 8, Lines 57-64], “For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630.” [Col. 9, Lines 22-26], “FIG. 9 depicts the fictitious sensor data at a second time in the scenario. At the second time, the vehicle 100 is almost at the crosswalk 630, the virtual pedestrian 850 has moved approximately halfway across the crosswalk 630, and the virtual car 860 has fully entered the intersection 602.”).
	Chrysler, Greene, and Nygaard are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nygaard’s design of path specifications to determine a path for each pedestrian in the simulation (Nygaard, [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
Regarding Claim 5, Chrysler discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Greene discloses providing second graphical data (Greene, [0099], “For example, the geometry information can include the centerline geometry of the roads, the number of lanes, their width, their turning rules, and the timing of the traffic lights. It would be possible to compactly encode this information into an on-board database.” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0151], “For pedestrians, the system can use a similar dynamics model, but with different parameters.”– Examiner’s Note: Greene discloses model-based approaches including geometry information, turning rules, and timing of traffic lights, which under the broadest reasonable interpretation, represents “graphical data”. The applicants provides examples of graphical data, which contains behavior parameters, traffic rules, and timing information, refer to Fig. 7.) to depict a second visualization that includes data structures describing the performance of the virtual ADAS system (Greene, [0223], “This reasoning layer applies a library of scenarios to predict whether principals are likely to collide, and computes assessment of potential accidents. These assessments contain sufficient information for the HMI to effectively decide if, when, and how to warn the driver.”) and the recommendation for modifying the design of the virtual ADAS system (Greene, [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0223], “A specialized assessor applies stochastic techniques to collision models of the more serious scenarios and computes more accurate assessments.” – Examiner’s Note: As noted in Claim 1, Greene discloses design modifications for a collision system, which under the broadest reasonable interpretation, represents an “ADAS”. Further, Greene discloses model-based approaches to assess and re-design the collision system, which under the broadest reasonable interpretation, represents a “second visualization that includes data structures”.  ).

	Chrysler and Greene does not expressly disclose the limitation, “providing first graphical data to a display to cause the display to depict a first visualization that visually describes the digital simulation.”
	However, Nygaard discloses providing first graphical data (Nygaard, [Fig. 11] – Examiner’s Note: Nygaard discloses a scenario plan including path, timing, heading, distance, and acceleration values, which under the broadest reasonable interpretation, represents a “first graphical data”. The applicants provides examples of graphical data, which contains path, distance, and direction parameters, refer to Fig. 6) to a display to cause the display to depict a first visualization that visually describes the digital simulation (Nygaard, [Col. 3, Line 65 – Col. 4, Line 9], “In addition, when identifying the features of a scenario, a user may provide a virtual object with flexibility. In this regard, the same virtual object could be provided with alternative behaviors. For example, a virtual object corresponding to a pedestrian could have two or more different object paths; one where the pedestrian crosses a roadway at time t=1 and another where the pedestrian crosses the roadway at time t=2 as shown in FIG. 11”).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 6, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Nygaard discloses wherein the behavior specification includes one or more timed automata that describes how the set of virtual pedestrians react to an event within the digital simulation as time changes within the digital simulation (Nygaard, [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 7, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Nygaard discloses wherein the behavior specification describes one or more of the following: how long a virtual pedestrian of the set of virtual pedestrians will wait for crossing the intersection once a traffic light changes from red to green (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”); or 
	how the virtual pedestrian modifies its walking speed as the traffic light is about to change from green to red (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 9, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Nygaard discloses wherein automatically generating the set of virtual pedestrian includes the set of virtual pedestrians being automatically generated without the user providing inputs specific to each virtual pedestrian in the set of virtual pedestrians so that a workload of the user is decreased relative to being required to provide the inputs specific to each the virtual pedestrians (Nygaard, [Col. 3, Lines 57-64], “As noted above, a user may create or otherwise designate the features of the scenario in advance; however the scenarios may be triggered or started in various ways. For example, a user in the autonomous vehicle could initiate a scenario while the autonomous vehicle is driving itself. For instance, the user could use a computer connected to the autonomous vehicle to inject a virtual object such as a pedestrian into the autonomous vehicle's environment. In addition, when identifying the features of a scenario, a user may provide a virtual object with flexibility.” [Col. 8, Lines 57-61], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630. In some examples, multiple virtual objects may execute behavior plans at a same time.” – Examiner’s Note: Nygaard discloses the ability for a user to create a plurality of objects which includes pedestrians of the scenario in advance. Further, Nygaard discloses identifying the features may provide a virtual object with flexibility, which under the broadest reasonable interpretation, represents automatically generation pedestrians so that a workload of the user is decreased.).
	Refer to the analysis of Claim 3 for the motivation to combine references.

Regarding Claim 12, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 3 which contains similar limitations and subject matter.

Regarding Claim 14, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 5 which contains similar limitations and subject matter.

Regarding Claim 15, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 6 which contains similar limitations and subject matter.

Regarding Claim 16, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 7 which contains similar limitations and subject matter.Page 4 of 13

Regarding Claim 18, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 9 which contains similar limitations and subject matter.
Page 4 of 13
	Claims 4, 8, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Ferguson et al. (U.S. Patent No. 9,120,484 B1) hereinafter Ferguson.

Regarding Claim 4, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Ferguson discloses wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians (Ferguson, [Col. 11, Lines 48-52], “The autonomous vehicle 104 may also record and monitor behavior data for non-vehicle objects as well. FIG. 4C illustrates a driving environment in which the autonomous vehicle 104 may monitor and record the behavior of a non-vehicle object 408, namely a pedestrian. The autonomous vehicle 104 may monitor which of the various paths (e.g., path A1, path A2, or path A3) the pedestrian 408 follows to cross the exemplary intersection.” [Col. 17, Lines 26-31, “Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, etc.) in response to the behavior of the detected object. In addition, since the autonomous vehicle 104 may continuously collect behavior information about detected objects, already existing object models may be further refined to better reflect the behavior of real-world objects.” – Examiner’s Note: Ferguson discloses the ability to model the path of pedestrians based on recorded data which represents real-world objects. Further, Ferguson discloses sensors to assist the vehicle to maximize safety, which under the broadest reasonable interpretation, represents manufacturing or industry testing standards, [Col. 7, Lines 26-28], “These sensors 210-231 may assist the vehicle in responding to its environment to maximize safety for passengers as well as objects or people in the environment.”).
	 Chrysler, Greene, and Ferguson are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ferguson’s design of “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians” to determine the behavior of pedestrians based on real-world data to improve the reliability of the system (Ferguson, [Col. 9, Lines 38-49], “The autonomous driving computer system 144 may also collect state information about a detected object to further refine already existing object models. For example, the collected state information may supplement state information already used to initially construct the object model. In other words, the supplemental state information may provide additional statistical information about the behavior of a detected object to further refine the probable behaviors of the object in the given environment. Thus, as the autonomous vehicle 104 moves about its environment, the supplemental state information may improve the reliability and predictability of a given object model.”).  

	Regarding Claim 8, Chrysler and Greene discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Ferguson discloses wherein the path specification and the behavior specification are determined using digital data that describes one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should be understood that state and object information may be collected by other means ether than the autonomous vehicle 104, For example, state and object data may he collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”) that describe a walking path and behavior of one or more real-world pedestrians who were injured by vehicles at one or more real-world roadway intersections (Ferguson, [Col, 3, Lines 63-67'], "The object behavior model servers may then formulate models for the detected objects in one or more driving environments, such as a detected pedestrian in a crosswalk, a vehicle entering a highway, a bicycle traveling on a roadway and other such driving environments. The autonomous vehicle may then use the behavior models and/or behavior data to respond to the predicted behavior of a detected object”).
	Refer to the analysis of Claim 4 for the motivation to combine references.

Regarding Claim 13, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 4 which contains similar limitations and subject matter.

Regarding Claim 17, Chrysler discloses the computer program product of claim 10. Refer to the rejection for Claim 8 which contains similar limitations and subject matter.

	Regarding Claim 19, Chrysler and Greene discloses the limitations of claim 10, but does not expressly disclose the further limitations.
	However, Ferguson discloses wherein the virtual pedestrian is generated based on one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should also be understood that state and object information may be collected by other means other than the autonomous vehicle 104. For example, state and object data may be collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means. In addition, these other data collection means by work in concert with the autonomous vehicle 104 and may communicate the collected state and object information to the autonomous vehicle 104.”).
	Refer to the analysis of Claim 4 for the motivation to combine references.

Conclusion
	Claims 1-20 are rejected.
Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene. 
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator , in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Nygaard et al. (U.S. Patent No. 9,836,895 B1) hereinafter Nygaard, in further view of Joueiai et al. (Non-Patented Literature, “SUMO 2016 – Traffic, Mobility, and Logistics”) hereinafter Joueiai.
Claims 3, 5-7, 9, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Nygaard et al. (U.S. Patent No. 9,836,895 B1) hereinafter Nygaard.
Claims 4, 8, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysler et al. (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”) hereinafter Chrysler, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Ferguson et al. (U.S. Patent No. 9,120,484 B1) hereinafter Ferguson.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        09/11/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127